                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Stephen E. Horan, SBN 125241
                                                       William E. Camy, SBN 291397
                                                   3   350 University Avenue, Suite 200
                                                       Sacramento, California 95825
                                                   4   TEL: 916.929.1481
                                                       FAX: 916.927.3706
                                                   5
                                                       OFFICE OF COUNTY COUNSEL
                                                   6   COUNTY OF BUTTE
                                                       Bruce S. Alpert, SBN 075684
                                                   7   Brad J. Stephens, SBN 212246
                                                       25 County Center Drive
                                                   8
                                                       Oroville, CA 95965
                                                   9   TEL: (530) 538-7621
                                                       FAX: (530) 538-6891
                                                  10
                                                       Attorneys for Defendants COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, and DEPUTY
                                                  11   SHERIFF IAN DICKERSON
                                                       Exempt from Filing Fees Pursuant to Government Code § 6103
                                                  12
                 350 University Ave., Suite 200




                                                                                       UNITED STATES DISTRICT COURT
                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                        EASTERN DISTRICT

                                                  15    ESTATE OF TYLER S. RUSHING, SCOTT            CASE NO.: 2:18-cv-01692-MCE-AC
                                                        K. RUSHING, and PAULA L. RUSHING
                                                  16
                                                                                                     DEFENDANTS COUNTY OF BUTTE,
                                                  17                     Plaintiffs,                 BUTTE COUNTY SHERIFF’S OFFICE,
                                                        v.                                           AND IAN DICKERSON’S REQUEST TO
                                                  18                                                 EXTEND      PAGE    LIMIT     FOR
                                                  19    AG PRIVATE PROTECTION, INC., EDGAR           DEFENDANTS’    MEMORANDUM      OF
                                                        SANCHEZ, CITY OF CHICO, CHICO                POINTS AND AUTHORITIES IN SUPPORT
                                                  20    POLICE DEPARTMENT, SCOTT RUPPEL,             OF    MOTION     FOR    SUMMARY
                                                        CEDRIC SCHWYZER, ALEZ FLIEHR,                JUDGMENT OR, IN THE ALTERNATIVE,
                                                  21    JEREMY GAGNEBIN, COUNTY OF                   PARTIAL    SUMMARY     JUDGMENT;
                                                  22    BUTTE, BUTTE COUNTY SHERIFF’S                ORDER
                                                        OFFICE, IAN DICKERSON, and DOES 1 to
                                                  23    20,
                                                                                                     Complaint filed: 06/08/18
                                                  24                Defendants.
                                                  25   ______________________________________/

                                                  26

                                                  27

                                                  28
                                                                                                    1
                                                       {02100439.DOCX}
                                                        DEFENDANTS COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, AND IAN DICKERSON’S
                                                           REQUEST TO EXTEND PAGE LIMIT FOR DEFENDANTS’ MEMORANDUM OF POINTS AND
                                                        AUTHORITIES IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
                                                                              PARTIAL SUMMARY JUDGMENT; ORDER
                                                   1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                   2           Defendants COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, and IAN
                                                   3   DICKERSON (“County Defendants”) respectfully request permission from this Court to file a
                                                   4   Memorandum of Points and Authorities in Support of Motion for Summary Judgment or, in the
                                                   5   Alternative, Partial Summary Judgment in excess of the twenty-page limit as contained in the Court’s
                                                   6   Standing Orders.
                                                   7           In support of this request, County Defendants state that they have attempted in good faith to
                                                   8   comply with the page limitation as set forth above, and have made every effort to eliminate
                                                   9   extraneous arguments from their Memorandum, but it has become apparent that County Defendants
                                                  10   cannot properly address each of the issues in its memorandum within the twenty-page limitation
                                                  11   given the complex issues involved in this case, and that Plaintiff alleges eight claims for relief and
                                                  12   numerous allegations in support of those claims.
                 350 University Ave., Suite 200




                                                  13           WHEREFORE, County Defendants respectfully request that:
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           1. County Defendants be allowed to up to twenty-seven (27) pages for their Memorandum of
                                                  15   Points and Authorities in Support of Motion for Summary Judgment or, in the Alternative, Partial
                                                  16   Summary Judgment.
                                                  17           2. Any opposition to said motion may also be up to twenty-seven (27) pages in length; and
                                                  18           3. Any reply shall not exceed fifteen (15) pages.
                                                  19

                                                  20   Dated: July 26, 2016                          Respectfully submitted,
                                                  21                                                 PORTER SCOTT
                                                                                                     A PROFESSIONAL CORPORATION
                                                  22

                                                  23
                                                                                                     By       /s/ Stephen E. Horan
                                                  24                                                          Stephen E. Horan
                                                                                                              William E. Camy
                                                  25                                                          Attorney for Defendants COUNTY OF
                                                                                                              BUTTE, BUTTE COUNTY SHERIFF’S
                                                  26
                                                                                                              OFFICE, and IAN DICKERSON
                                                  27

                                                  28
                                                                                                          2
                                                       {02100439.DOCX}
                                                        DEFENDANTS COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, AND IAN DICKERSON’S
                                                           REQUEST TO EXTEND PAGE LIMIT FOR DEFENDANTS’ MEMORANDUM OF POINTS AND
                                                        AUTHORITIES IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
                                                                              PARTIAL SUMMARY JUDGMENT; ORDER
                                                   1           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that:

                                                   2           1. County Defendants be allowed to up to twenty-seven (27) pages for their Memorandum
                                                   3   of Points and Authorities in Support of Motion for Summary Judgment or, in the Alternative,
                                                   4   Partial Summary Judgment.
                                                   5           2. Any opposition to said motion may also be up to twenty-seven (27) pages in length; and
                                                   6           3. Any reply shall not exceed fifteen (15) pages.
                                                   7           IT IS SO ORDERED.
                                                   8   DATED: November 13, 2019
                                                   9

                                                  10

                                                  11                                                   _______________________________________
                                                                                                       MORRISON C. ENGLAND, JR.
                                                  12                                                   UNITED STATES DISTRICT JUDGE
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                          3
                                                       {02100439.DOCX}
                                                        DEFENDANTS COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, AND IAN DICKERSON’S
                                                           REQUEST TO EXTEND PAGE LIMIT FOR DEFENDANTS’ MEMORANDUM OF POINTS AND
                                                        AUTHORITIES IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
                                                                              PARTIAL SUMMARY JUDGMENT; ORDER
